Citation Nr: 0723900	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.  


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of the Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied entitlement to 
service connection for PTSD.  In April 2007, a video 
conference hearing was held before the undersigned.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 provides that VA 
shall notify the claimant of any information, and any medical 
or lay evidence not previously provided to VA which is 
necessary to substantiate the claim and VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

The veteran contends that he has PTSD due to a track vehicle 
accident in Germany in winter 1983 in which he witnessed a 
platoon sergeant's death.  In order for service connection to 
be awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and a claimed in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f).  With respect to the third element, if 
the evidence shows that the veteran engaged in combat and he 
is claiming a combat related stressor, no credible supporting 
evidence is required.  Id.; see Doran v. Brown, 6 Vet. App. 
283 (1994).  A veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

There is competent evidence of a current diagnosis of PTSD.  
Records from the Butler VA Medical Center dated in February 
2005 show a diagnosis of PTSD.   

The veteran reported a stressor event in a statement dated 
January 2005.  The veteran reported that while stationed in 
Germany, he, a platoon sergeant, and his squad leader, 
decided to drive a track vehicle up a mountain to teach the 
platoon sergeant how to drive the vehicle.  He and the squad 
leader leader allowed the sergeant to drive the vehicle down 
the mountain.  While driving, the sergeant lost control of 
the vehicle and flipped the track over, pinning himself 
underneath about mid-chest.  While the squad leader left to 
get help, the veteran stayed with the platoon sergeant and 
watched as his ears and mouth filled with blood.  

The veteran also submitted a lay witness statement in January 
2005 by his sister, M.S.  In it, she recalled a phone call 
from her brother, describing the above stressor event to her.

Even though the January 2006 statement of the case states 
that the RO was unable to verify the veteran's stressor, 
review of the record reveals that the RO did not attempt to 
obtain credible supporting evidence of the claimed stressor 
by contacting the United States Army and Joint Services 
Records Research Center (JSRRC), Kingman Building, Rm. 2C08, 
7701 Telegraph Rd., Alexandria, VA 22315-3802.  

At the April 2007 video conference hearing, the veteran 
provided additional verifying information for his alleged 
stressor: the dates (winter of 1983; he was stationed in 
Germany from January 1982 to December 1983), his division 
(Charlie 1st 13th Infantry), and the last name of the platoon 
sergeant who was killed ([redacted]).  In light of this 
new information, the Board finds the JSRRC should be 
contacted and a search be conducted in order to obtain 
credible supporting evidence for the reported stressor.

Records from the McGuire VA medical facility in Richmond, 
Virginia have been associated with the claims file, but the 
veteran indicates there may be more records from the 
hospital.  At the April 2007 hearing, the veteran stated that 
he received treatment from this medical center.  Because the 
most recent records associated with the claims file are from 
January 2006 and VA records are constructively of record, 
updated records may contain information pertinent to the 
veteran's claim and they must be secured.

Review of the record reveals that the veteran included the 
issue of entitlement to service connection for alcoholism 
secondary to PTSD in his original claim in November 2004, but 
the RO did not adjudicate it in the March 2005 rating 
decision.  However, as an addendum to the January 2006 
statement of the case (SOC), the RO adjudicated the 
entitlement to service connection for alcoholism secondary to 
PTSD issue.  In March 2006, the veteran filed his substantive 
appeal expressing his disagreement with the SOC.  The 
veteran's statement can be reasonably construed as an 
expression of disagreement with the January 2006 denial of 
the claim for service connection for alcoholism as secondary 
to PTSD.  The RO has not issued an SOC addressing this 
matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 
(1999), when this occurs the Board must remand the case and 
instruct the RO that the issue remains pending in appellate 
status (see 38 C.F.R. § 3.160(c)) and requires further 
action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this 
regard, it is noteworthy that this claim is not before the 
Board at this time, and will only be before the Board if the 
appellant files a timely substantive appeal after the SOC is 
issued. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain complete 
records of all such treatment and 
evaluations from the McGuire VA medical 
facility.  If any records sought are 
unavailable, the extent of the search 
for the records, and the reason for 
their unavailability should be noted 
for the record.

2.	The RO/AMC should prepare a summary of 
the veteran's claimed stressor.  This 
summary, copies of the veteran's 
service records, a copy of this remand, 
and all associated documents should be 
sent to the JSRRC, Kingman Building, 
Rm. 2C08, 7701 Telegraph Rd., 
Alexandria, VA 22315-3802 for 
verification of the stressor event.  
The JSRRC should be asked to provide 
any records including accidental death 
logs which might corroborate 
information relating to the claimed 
stressor event.

In particular, the JSRRC should be 
asked to provide any information which 
might corroborate the veteran's 
statements that in winter 1983, while 
serving in Charlie 1st 13th Infantry 
division in Germany, a platoon sergeant 
named [redacted] or [redacted] was injured in a 
track vehicle accident.

If the JSRRC is unable to provide 
information regarding the stressor 
alleged by the veteran, it should 
provide specific confirmation of that 
fact.

3.	The RO should issue an appropriate SOC 
in the matter of service connection for 
alcoholism secondary to PTSD.  The 
appellant must be advised of the time 
limit for filing a substantive appeal, 
and that, in order for the Board to 
have jurisdiction in this matter, he 
must submit a timely substantive 
appeal.  If he timely perfects an 
appeal, this matter should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

4.	When the RO/AMC is satisfied that the 
record is complete, readjudicate the 
issue on appeal.  If all the desired 
benefits are not granted, a 
supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The case should 
then be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




